DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US20150037658) in view of Hyun (KR 20130063754, see Machine Translation for citations).
Regarding Claim 1 & 2, Maeda discloses an electrode assembly, comprising:
A plurality of first electrode sheets (Fig. 3 shows multiple positive electrode plates-1 and negative electrode plates-3, [0116-0117]), each first electrode sheet comprising a first current collector (each electrode plate has a current collector, [0055]); and
A plurality of first tabs, each first tab extending from a surface of a corresponding first electrode sheet and electrically connected with a corresponding first current collector (current collector tabs-11, 12, [0024], [0116-0117], either tab can be first tab), the number of the plurality of first tabs being q (q equals 4, Fig. 6), 
Wherein the plurality of first tabs comprise a first insulating layer, the first insulating layer wraps a part that comprises a first segment and a second segment connected with the first segment, and an included angle between the first segment and the second segment is less than 90o (first segment and second segment are divided by the midpoint of the bending portion of current collector tabs-11 where the first segment is on the right side of the upward bending portion midpoint and the second segment is on the left side of the bending portion midpoint, see annotated Fig. 6 below for included angle less than 90 degrees).
Maeda is silent to the use of breakable tabs and where if the number of the plurality of first breakable tabs is p, then p/q <= ½. Maeda does however disclose that the current collector tabs have a bending line formed in them ([0022]).
Hyun discloses a lithium secondary battery ([001]) that includes a tab with a breakable groove (Fig. 4, 400-tab, 500-breakable groove, [0056]). Hyun further discloses the breakable groove subframe, cutting parts, and tab holder can all be made from industrial plastic which is a known insulator (Fig. 5, 600-tab holder, 6300-subframe, 6100&6200-cutting parts, [0053]). Hyun further discloses that the breaking groove can be formed on one side of the electrode tab ([0059]). Hyun teaches that this structure allows for easier removal of the electrode tab ([0056]). 
The examiner notes that the only requirements for the breakable tab are the breakable part and the insulating layer along with the positional requirements which aren’t included in the entire plurality of tabs. As such, without more cited structure, any tab that is capable of being broken and meets the positional requirements can be seen as a breakable tab. In the instant case, because Hyun provides reasoning to include a specifically breakable structure, it would be obvious to one of ordinary skill in the art to modify one of the electrode tabs of Maeda with the teachings of Hyun to include breakable tabs in the plurality of first tabs, such that p, when equal to the number of breakable tabs, and q, when equal to the number of first tabs, satisfies the formula p/q <= ½. This modified structure would yield the expected result of easier removal of the electrode tab.  It is the examiner’s position that the equation p/q <= ½ is meet by the combination of Maeda and Hyun, as Maeda has 4 total first electrode tabs, and by modifying one of the tabs with a breakable groove structure, giving one breakable tab, p=1, q = 4, p/q= 0.25 <= 0.5, and 0.2 < p/q < 0.4.
Regarding Claim 3, Maeda in view of Hyun discloses the limitations as set forth above. Maeda further discloses wherein at least one first tab comprises a bending part, the bending part comprises a third segment and a fourth segment connected with the third segment, an included angle between the third segment and the fourth segment is greater than 90o (third segment and fourth segment are defined by the midpoint of the first downward bend of current collector tab-11, where the fourth segment is to the left of the midpoint and is the flat portion, and the third segment is to the right of the midpoint and is inclined down, see annotated Fig. 6 below).
Regarding Claim 4, Maeda in view of Hyun discloses the limitations as set forth above. Maeda further discloses wherein the fourth segment has a first end connected with a first end of the third segment, and a second end electrically connected to the first current collector (fourth segment is flat portion extending out from electrode plate, see annotated Fig. 6 below).
Regarding Claim 5, Maeda in view of Hyun discloses the limitations as set forth above. Maeda modified by Hyun discloses the first breakable tab comprises a bending part (Fig. 6, current collector tab-11, see annotated Fig. 6), where the third segment is connected to the second segment and the third segment and second segment are collinear (third segment and second segment are defined as the inclined portion downward from the downwards bending midpoint until the upward bending midpoint, see annotated Fig. 6).
Regarding Claim 6, Maeda in view of Hyun discloses the limitations as set forth above. Maeda further discloses wherein at least on first insulating layer covers the bending part (outer insulating layer-44E covers bending part, [0131]).
Regarding Claim 7, Maeda in view of Hyun discloses the limitations as set forth above. Maeda further discloses wherein the first electrode sheet further comprises a first active material layer located on a surface of the first current collector, and least one first insulting layer overlaps the first active material layer (positive active material-1a coated on both sides aluminum foil negative current collector which is also electrode plate-1 core [0116], negative active material-3a coated on both sides copper foil negative current collector which is also electrode plate-2 core, [0117], either electrode plate can be first electrode sheet, and insulating sheet-5 in contact with electrode plate-2 acts as first insulating layer, or separator-3, made of polypropylene, acts as insulating sheet in contact with electrode plate-2 and electrode plate-1, Fig. 3, [0119],[0122]).
Regarding Claim 8, Maeda in view of Hyun discloses the limitations as set forth above. 
Maeda further discloses a second electrode sheet, the first insulating layer is located between the first electrode sheet and the second electrode sheet (separator-3 between both electrode plates- 1 & 2, [0119], Fig. 3).
Regarding Claim 9, Maeda in view of Hyun discloses the limitations as set forth above. Maeda further discloses wherein in a direction in which a first tab extends out of a corresponding first electrode sheet, a minimum value of a length of the first insulating layer beyond the first active material layer is L1, a maximum value of the length of the second electrode sheet beyond the first active material layer is L2, and a distance from a vertex of the included angle between the first segment and the second segment to the second electrode sheet is L3 and L1-L2 >= L3 (L2 is negligible as the second electrode sheet and first active material layer are have very little distance between themselves relatively to the distance of L1 and L3).
Regarding Claim 10 and 11, Maeda in view of Hyun discloses the limitations as set forth above. 
Maeda further discloses wherein a total thickness of the plurality of first tabs stacked at a connection position between the first segment and the second segment is T2, and a minimum value of the perpendicular distance between the bending part and the breakable part in a direction in which each first tab extends out of a corresponding first electrode is L4, and L4 is greater than or equal to T2 (see annotated Fig. 6). Maeda further discloses wherein 0.8*(L1-L2) >= L3 >= L4 >= 1.5*T2 (L2 is negligible, see annotated Fig. 6).
	
    PNG
    media_image1.png
    683
    1187
    media_image1.png
    Greyscale

Regarding Claim 17, Maeda in view of Hyun discloses the limitations as set forth above. 
Maeda is silent to the electrode tab having blunt corners after cutting. 
Hyun discloses a lithium secondary battery ([001]) that includes a tab with a breakable groove
(Fig. 4, 500-breakable groove, [0056]). Hyun teaches that this structure allows for easier removal of the
electrode tab. Hyun further discloses that the tab, when cut for removal, has blunted corners (Fig. 4,
500- breakable groove where electrode tab breaks, two blunted corners can be seen right below this
500 reference point, [0056], [0058], [0062)).
	Therefore, it would be obvious for one of ordinary skill in the art to modify Maeda’s
electrode tab structure with the teachings of Hyun to have an electrode tab structure that has blunted
edges when cut. This electrode tab structure would yield the predicable result of creating a tab that is
easier to remove from the battery assembly.
	Regarding Claim 18, Maeda discloses an electrode assembly, comprising:
	A plurality of first electrode sheets stacks in an up-and-down direction, each of the plurality of first electrode sheets comprising a first current collector (Fig. 3 shows multiple positive electrode plates-1 and negative electrode plates-3, [0116-0117], each electrode plate has a current collector, [0055]). 
A plurality of first tabs corresponding to the plurality of first electrode sheets, each of the plurality of first tabs being electrically connected with the first current collector of a respective first electrode sheet (current collector tabs-11, 12, [0024], [0116-0117], either tab can be first tab), and the number of the plurality of first tabs being q (q equals 4, Fig. 6). 
Wherein the plurality of first tabs comprise a first insulating layer, the first insulating layer wraps a part that comprises a first segment and a second segment connected with the first segment, and an included angle between the first segment and the second segment is less than 90o (first segment and second segment are divided by the midpoint of the bending portion of current collector tabs-11 where the first segment is on the right side of the upward bending portion midpoint and the second segment is on the left side of the bending portion midpoint, see annotated Fig. 6 below for included angle less than 90 degrees).
Maeda is silent to the use of breakable tabs and where if the number of the plurality of first breakable tabs is p, then p/q <= ½. Maeda does however disclose that the current collector tabs have a bending line formed in them ([0022]).
Hyun discloses a lithium secondary battery ([001]) that includes a tab with a breakable groove (Fig. 4, 400-tab, 500-breakable groove, [0056]). Hyun further discloses the breakable groove subframe, cutting parts, and tab holder can all be made from industrial plastic which is a known insulator (Fig. 5, 600-tab holder, 6300-subframe, 6100&6200-cutting parts, [0053]). Hyun teaches that this structure allows for easier removal of the electrode tab ([0056]).
Therefore, it would be obvious to one of ordinary skill in the art to modify one of the electrode tabs of Maeda with the teachings of Hyun to include breakable tabs in the plurality of first tabs, such that p, when equal to the number of breakable tabs, and q, when equal to the number of first tabs, satisfies the formula p/q <= ½. This modified structure would yield the expected result of easier removal of the electrode tab.  It is the examiner’s position that the equation p/q <= ½ is meet by the combination of Maeda and Hyun, as Maeda has 4 total first electrode tabs, and by changing two of the tabs to a breakable tab gives p=2, q = 4, p/q= 1/2 <= ½.


    PNG
    media_image1.png
    683
    1187
    media_image1.png
    Greyscale

Annotated Maeda Fig. 6
	Regarding Claim 19, Maeda in view of Hyun discloses the limitations as set forth above. Maeda further discloses wherein the plurality of first tabs are stacked and connected with each other to connect the plurality of first electrode sheets together so as the complete current collection of the plurality of first electrode sheets (Fig. 3 show stacking of current collector tabs-11 and 12, either can be first electrode tabs, [0122], Fig. 6 shows current collector tabs-11 connected together at connection portion-F11).
	Regarding Claim 20, Maeda in view of Hyun discloses the limitations as set forth above. 
	Maeda further discloses wherein at least on first insulating layer covers the bending part (outer insulating layer-44E covers bending part, [0131]). Maeda is silent to a breakable part. 
Hyun discloses a lithium secondary battery ([001]) that includes a tab with a breakable groove (Fig. 4, 400-tab, 500-breakable groove, [0056]). Hyun further discloses the breakable groove subframe, cutting parts, and tab holder can all be made from industrial plastic which is a known insulator (Fig. 5, 600-tab holder, 6300-subframe, 6100&6200-cutting parts, [0053]). Hyun teaches that this structure allows for easier removal of the electrode tab ([0056]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode structure of Maeda with the teachings of Hyun to have a first insulating layer wrapping the breakable part of each of the plurality of breakable tabs.
Claim 12-14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US20150037658) in view of Hyun (KR 20130063754, see Machine Translation for citations) further in view of Li (CN105261726 see Machine Translation for citations).
Regarding Claim 12, Maeda in view of Hyun discloses the limitations as set forth above. Maeda is silent to the plurality of first tabs being configured to be connected with an adapter sheet so as to output current of the electrode assembly.
Li discloses a lithium ion battery with an electrode tab structure ([002]) that includes an adaptor
sheet that outputs current of an electrode assembly (Fig. 1, 4-nickel current carrying sheet, 5-conductive clip, 4&5 together act as an adapter sheer that can output current from the electrode assembly, 2- negative electrode tab). Li teaches that this structure provides lower internal resistance of the connection and improved conductivity from the conductive clip between the nickel current carrier and the electrode tab ([0031]). Li also teaches that the structure overall has improved production quality
due to the welding of the structure to the electrode tab being stable and reliable.
	Therefore, it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Maeda in view of Hyun with the teachings of Li to have an electrode tab structure with an adapter sheet, which outputs current from the electrode assembly, which is connected to the first ab. Maeda’s modified electrode tab structure would yield the expected results of improved electrical conductivity and improved production quality. 
	Regarding Claim 13, Maeda in view of Hyun discloses the limitations as set forth above. Maeda in view of Hyun discloses a breakable part with a first segment with a first end connected to a first end of the second segment. 
	Maeda in view of Hyun is silent to the second end of the second segment connected to the adapter sheet. 
	Li discloses a lithium ion battery with an electrode tab structure ([002]) that includes an adaptor
sheet that outputs current of an electrode assembly (Fig. 1, 4-nickel current carrying sheet, 5-
conductive clip, 4&5 together act as an adapter sheer that can output current from the electrode
assembly, 2- negative electrode tab). The adapter sheet is located at the end of the tab structure (Fig. 1,
4/5-adapter sheet structure, 2-negative electrode tab). Li teaches that this structure provides lower
internal resistance of the connection and improved conductivity from the conductive clip between the
nickel current carrier and the electrode tab ([0031]). Li also teaches that the structure overall has
improved production quality due to the welding of the structure to the electrode tab being stable and
reliable.
	Therefore, it would be obvious for one of ordinary skill in the art to modify the electrode tab
structure of Maeda in view of Hyun with the teachings of Li to have an adapter sheet that is connected to a 2nd end of the 1st segment of an electrode tab and the 1st end of the 1st segment being connected to the 2nd segment (See annotated Li-Fig. 1 for adapter sheet). Maeda’s modified electrode tab structure would yield the expected results of improved electrical conductivity and improved production quality.
	Regarding Claim 14, Maeda in view of Hyun discloses the limitations as set forth above. 
	Maeda is silent to an adapter sheet where the welding overlap width of the sheet and the electrode tab is controlled between 30% and 80% of the thickness of the electrode assembly.
Li discloses a lithium ion battery with an electrode tab structure ([002]) that includes an adaptor sheet that outputs current of an electrode assembly (Fig. 1, 4-nickel current carrying sheet, 5- conductive clip, 4&5 together act as an adapter sheer that can output current from the electrode assembly, 2- negative electrode tab). The nickel current carrying sheet or adapter sheet is welded ([0030]) onto the electrode tab with a width overlap significantly less than the thickness of the electrode assembly (Fig. 1, 4-current carrying sheet, 1-battery main body or electrode assembly). Li teaches that this structure provides lower internal resistance of the connection and improved conductivity from the conductive clip between the nickel current carrier and the electrode tab ([0031]). Li also teaches that the structure overall has improved production quality due to the welding of the structure to the electrode tab being stable and reliable ([0031]). 
Therefore, it would be obvious for one of ordinary skill in the art to modify Maeda’s electrode tab structure with the teachings of Li to have an adapter sheet that is welded to the electrode tab with a width of between 30%-80% of the thickness of the electrode assembly. Maeda’s modified electrode tab structure would yield the expected results of improved electrical conductivity and improved production quality.

    PNG
    media_image2.png
    547
    855
    media_image2.png
    Greyscale

Annotated Li-Fig. 1 for Claims 13 & 14
Regarding Claim 16, Maeda in view of Hyun discloses the limitations as set forth above. Maeda in view of Hyun discloses the tab with a first segment with one send connected to the end of the second segment.
Maeda in view of Hyun is silent to an adaptor sheet where the width of the adapter sheet is 50-100% the width of the tab.
Li discloses a lithium ion battery with an electrode tab structure ([002]) that includes an adaptor sheet that outputs current of an electrode assembly with a width equal to the width of the electrode tab (Fig. 1, 4-nickel current carrying sheet, 5- conductive clip, 4&5 together act as an adapter sheer that can output current from the electrode assembly, 2- negative electrode tab).
Therefore, it would be obvious for one of ordinary skill in the art to modify the electrode structure of Maeda with the teachings of Li to have an adapter sheet welded onto an electrode tab where the width of the adapter sheet is equal to the width of the electrode tab or 100% of the width of the electrode tab, which satisfies the limitation of an adapter sheet width being 50%-100% of the electrode tab width. Maeda’s modified electrode tab structure would yield the expected results of improved electrical conductivity and improved production quality.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US20150037658) in view of Hyun (KR 20130063754, see Machine Translation for citations) further in view of Li (CN105261726 see Machine Translation for citations) further in view of Kim (US20060099504).
Regarding Claim 15, Maeda in view of Hyun further in view of Li disclose the limitations as set forth above. 
Li does disclose an adapter sheet with a plurality of welding spots in the shape of circles (Fig. 2, 14-welding spots)
Maeda in view of Hyun further in view of Li is silent to a welding shape for an adapter sheet being in the shape of a quadrilateral.
Kim discloses a secondary battery ([003]) with a square welding region (Fig. 1, 115- square welding region, [0029]). Kim teaches that the welding region square shape can also be a circle ([0029]). Kim discloses that the welding region can be formed by ultrasonic welding, laser welding, resistance welding or another equivalent ([0029]). 
Therefore, it would be obvious for one of ordinary skill in the art to modify the adapter sheet structure of modified Maeda with the teachings of Kim to have an adapter sheet where the welding spots are squares.
Response to Arguments
Applicant’s amendments, see Applicant Remarks, filed March 15th, 2022, with respect to 35 USC 112 rejections of Claims 1, 2-17 & 18, 19-20 have been fully considered and are persuasive.  The 112(B) rejections of Claims 1 & 18 and there claim dependencies (2-17 & 19-20) have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes the distinction between the breakable tabs and the remaining first tabs is important and is a distinguishing factor and not positively cited at the time. The references can be overcome if this distinction can be made. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728